AMENDMENT TO STOCK PURCHASE AGREEMENT This amendment to the Stock Purchase Agreement, dated August 7, 2014and amended May 23, 2014 (“Amendment”) is made as of the 7th day of August, 2014, by and between mCig, Inc., a Nevada Corporation (“Purchaser”) and Patrick J. Lucey and Katherine J. Nichols (“LUCEY”), Chad A. Shaffer and Sara F. Shaffer (“SHAFFER” and collectively with LUCEY and Purchaser, the “Parties”). WHEREAS, the Parties entered into that certain Stock Purchase Agreement, dated August 7, 2014 and amended May 23, 2014 (“Agreement”); WHEREAS, the Parties have determined to amend one provision of the Agreement NOW, THEREFORE, in consideration of the mutual promises, covenants and conditions hereinafter set forth, the parties hereto hereby agree as follows: 1. Paragraph 1.1(d) shall be modified solely to read: Legacy Management and Control. Each of LUCEY and SHAFFER shall execute appropriate agreements of up to ten (10) years to permit of LUCEY and SHAFFER to permit them to continue to assist in making all day to day business decisions as employees or consultants to Vapolution, Inc., a California corporation and report to the Board of Directors. LUCEY and SHAFFER agree that they will resign all positions held on the Board of Director and simultaneously appoint the designee of mCig to the Board of Directors. In the event the obligations pursuant to paragraph 1.1(e) are triggered, mCig shall cause its designee to resign in favor or the designee of LUCEY and SHAFFER. 2.
